Citation Nr: 1526540	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-19 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD) with insomnia.

2.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder bursitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, his parents, and friends, C.R. and R.A.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 2008 to September 2010.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran, his parents, and two friends provided testimony at a May 2013 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Subsequent to the June 2012 statement of the case (SOC), additional medical evidence, including updated VA treatment records and a December 2014 Disability Benefits Questionnaire, has been associated with the Veteran's electronic claims file.  This evidence has not been considered by the RO.  In April 2015, the Board received correspondence from the Veteran's representative indicating that the Veteran does not waive initial review of this new evidence by the RO.  Therefore, a remand of the case is necessary for the RO to consider the additional medical evidence and readjudicate the issues of entitlement to service connection for a psychiatric disability and to a higher initial disability rating for the right shoulder disability.  
Accordingly, the case is REMANDED for the following action:

The RO should consider the additional medical evidence associated with the Veteran's electronic claims file, including updated VA treatment records and the December 2014 Disability Benefits Questionnaire, as well as any additional evidence received since the last statement of the case dated June 29, 2012, and readjudicate the claims of entitlement to service connection for a psychiatric disability and to a higher initial disability rating for right shoulder bursitis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case addressing the issues of entitlement to service connection for a psychiatric disability and to a higher initial disability rating for right shoulder bursitis and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.      

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




